DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group II in the reply filed on 6/17/21 has been withdrawn.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-29 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-26 of U.S. Patent No. 16/203189. Although the claims at issue are not identical, they are not patentably distinct from each other because these share the patentable subject matter of suctioning.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Orgeron 8474806
Orgeron teaches a method having the steps as shown below except for a panel joint which is obviously the workpiece being worked upon which is merely the selection of one having ordinary skill in the art at the time of invention as shown below:


13. (Original) A method for maintaining a clamp-up, the method comprising:
applying, by a first end effector 14 at a first side of a panel joint, a first force via contact
with the first side of a panel joint 12;
applying, by a second end effector 16 at a second side of the panel joint, a second force that
is equal and opposite to the first force via contact with the second side of the panel joint to
establish the clamp-up; and
maintaining, by the first end effector at the first side of the panel joint, the clamp-up after
the second end effector is removed from contact with the second side. The patent shows a workpiece or panel joint being clamped on opposite sides see Fig.1
Claims 13, 15-16,18-19, 22-23, and  25-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chauquet 5749671.
Chauquet teaches a method having the steps as shown below except for a panel joint which is obviously the workpiece being worked upon which is merely the selection of one having ordinary skill in the art at the time of invention as shown below:

13. (Original) A method for maintaining a clamp-up, the method comprising:
applying, by a first end effector 60 at a first side of a panel joint, a first force via contact
with the first side of a panel joint 12;
151&152 at a second side of the panel joint, a second force that
is equal and opposite to the first force via contact with the second side of the panel joint to
establish the clamp-up; and
maintaining, by the first end effector at the first side of the panel joint, the clamp-up after
the second end effector is removed from contact with the second side. The patent shows a workpiece or panel joint being clamped on opposite sides see Fig.1
15. (Original) The method of claim 13, wherein the panel joint is a lap splice Fig.11, Col.6 lines 50-53 comprised of
two skin panels.
16. (Original) The method of claim 13, further comprising:
aligning a first hole in a first panel of the panel joint with a second hole in a second panel
of the panel joint to define a fastener hole; and
wherein maintaining the clamp-up comprises:
gripping a wall that defines the second hole from within the fastener hole to pull the
second panel towards the first panel and thereby maintain the clamp-up of the first panel and the
second panel. See Col.2, lines 5-10 where workpieces equalvalent to panel joints are having holes lined up.
18. (Original) A method for providing a single-sided clamp-up:
applying, by a single function end effector positioned at a first side of a panel joint, a first

applying, by the single function end effector, a second force that is equal and opposite to
the first force to a second panel of the panel joint to thereby provide the single-sided clamp-up of
the first panel and the second panel. See Fig.11
19. (Original) The method of claim 18, wherein the panel joint is a lap splice and the first
panel and the second panel are skin panels. See Fig.11
22. (Original) A method of providing a clamp-up, the method comprising:
reaching through a first hole in a first part to grip a wall that defines a second hole in a
second part to thereby pull the second part against the first part. See Col.2, lines 5-10 where workpieces equalvalent to panel joints are having holes lined up.
23. (Original) The method of claim 22, wherein reaching comprises:
creating a pressure differential that acts on the wall of the second hole in the second part
to pull the second part against the first part.  This is the function of clamping
25. (Original) The method of claim 22, further comprising:
aligning the first hole with the second hole at least one of concentrically or coaxially
prior to reaching through the first hole in the first part to grip the wall. See Col.2, lines 5-10 where workpieces equalvalent to panel joints are having holes lined up.
26. (Original) The method of claim 22, further comprising:
applying a first mechanical force to the first part and a second mechanical force to the

side of the clamp-up and the second part forming a second side of the clamp-up. This is the function of clamping

27. (Original) The method of claim 26, further comprising:
drilling through the clamp-up using a drilling tool positioned at the second side of the
clamp-up to form the second hole in the second part and the first hole in the first part. See Col.2, lines 5-10 where workpieces equalvalent to panel joints are having holes lined up.

28. (Original) The method of claim 27, further comprising:
removing the first mechanical force and the second mechanical force, after the wall of the
second hole has been gripped via the reaching step, wherein gripping of the wall maintains the
clamp-up after the first mechanical force and the second mechanical force have been removed. This is natural use of the claimed invention.
29. (Original) The method of claim 22, wherein the first part and the second part are skin
panels that form a panel joint. Fig.11, Col.6 lines 50-53

Allowable Subject Matter
The following claims would be allowable if a Terminal Disclaimer was filed which are claims 1-12, 14, 17, 20-21, 24-26
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The closest prior art are the divisional applications and art of rejections.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEE D WILSON whose telephone number is (571)272-4499.  The examiner can normally be reached on M-TH 6;30-4;30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ORLANDO E. AVILES can be reached on 571-270-5531.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-


LEE D. WILSON
Examiner
Art Unit 3723



Ldw
/LEE D WILSON/Primary Examiner, Art Unit 3723                                                                                                                                                                                                        August 23, 2021